Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-21 have been submitted for examination.
Claims 3 and 15 have been cancelled.
Claims 1, 2, 4-14, 16-21 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-14, 16-21 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Star United States Patent Application Publication.
In regard to claims 1, 10, 11, 13
S discloses a computer-implemented method of diagnosing a computing device, the method comprising: Causing the computing device to boot and operate in a normal 
In regard to claims 2, 14
S discloses the method of claim 1, wherein the safe mode includes executing only a portion of an operating system and the diagnostic application. (Figure 4; Item 406)
In regard to claims 4, 16
S discloses the method of claim 1, comprising recording results of tests executed under normal mode and selecting to execute tests under safe mode based on the recorded results. (Figure 7; Item 702 “the start”)
In regard to claims 5, 17
S discloses the method of claim 1, comprising selectively executing an application and identifying a problem caused by the application. (Paragraph 14; “Failing to respond to host read commands”)
In regard to claims 6, 18

In regard to claims 7, 19
S discloses the method of claim 1, wherein the diagnostic application is stored in a memory of the computing device by one of: a manufacturer of the computing device and downloading by an operator. (Paragraph 27)
In regard to claims 8, 20
S discloses the method of claim 1, wherein a test includes executing an application selected based on a rule related to a category of applications. (Paragraph 35)
In regard to claims 9, 21
S discloses the method of claim 1, wherein a test includes executing an application selected based on a set of applications for which execution failed under normal mode. (Paragraph 36)
In regard to claim 12
S discloses the system of claim 11, wherein the external computing unit is one of: a remote server and a directly connected computer and wherein the external computing unit is configured to: cause the computing device to restart into a selected
operational mode; and cause a diagnostic application installed in the computing device to: selectively execute one or more tests, record a result of executing a test, and perform an action based on the result. (Paragraph 15 & Figure 4)
Response to Applicant Remarks and Arguments

In regard the sole argument which states;” However, claim 1 requires that the diagnostic application causes the computing device to transition from normal mode to safe mode. The general disclosure of Star that a computer transitions from normal mode to safe mode and the triggers disclosed by Star to execute this transition do not explicitly or inherently disclose launching a diagnostic application and the diagnostic application causing the computing device to transition from normal mode to safe mode. Specifically, neither the general disclosure of Star not the more specifically disclosed triggers that initiate transition from normal mode to safe mode anticipate: while operating in the normal mode, launching a diagnostic application installed in the computing device; after the launching of the diagnostic application, causing the computing device, by the diagnostic application installed in the computing device, to operate according to the safe mode”

Examiner respectfully disagrees.
First, Examiner states while Applicant argues a transition from a normal mode to a safe mode when a diagnostic is launched; the limitation argued recites to operate not to transition. Examiner considers that operating under two different mode first a normal mode and second a safe mode is different and distinguishable from transitioning from normal mode to safe mode. While to transition requires continuation, to operate requires no continuation because once operation start it cannot be in two modes, it can only be in one mode.
Second, Paragraph 35 states; “FIG. 4 is a flow diagram illustrating safe mode boot

implemented with any of the systems shown in FIGS. 1-3.A malfunction may be detected in block 402. The malfunction may prevent the regular boot process and may be detected by the malfunction detection module 112. The detection may be based on the number or frequency of unsuccessful initialization attempts. For example, there may be a threshold value for initialization attempts after which safe mode is entered. For 
example, the device may be allowed ten attempts to initialize, after which the device 
triggers safe mode. Other examples by which a malfunction is self-detected
may include identifying that logical block address (LBA) 00 is corrupt.”
Examiner states that Figure 4 detect a malfunction first, and then enables Safe Mode.
It is clear that a malfunction that is detected after a threshold is reached, or a number of attempts is reached or a self-detection is nothing but a diagnosis of the malfunction after which a Safe Mode is entered.
Argument is not correct. 
                                                   Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.R./
/Amine Riad/
Primary Examiner